      Case 7:20-cv-00025 Document 37 Filed on 07/30/21 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                 §
         Plaintiff,                        §
                                           §
 v.                                        §   CIVIL ACTION NO. 7:20-cv-00025
                                           §            (LEAD CASE)
                                           §
  37.158 ACRES OF LAND, MORE OR LESS,      §   TRACTS RGV-WSL-8000
  SITUATE IN HIDALGO COUNTY, STATE         §           RGV-WSL-8000-2,
  OF TEXAS; AND HIDALGO AND                §           RGV-WSL-8006
  CAMERON COUNTIES WATER CONTROL           §           RGV-WSL-8007
  AND IMPROVEMENT DISTRICT NO. 9,          §
           Defendants.                     §
                                           §
______________________________________________________________________________

 UNITED STATES OF AMERICA,                             §
         Plaintiff,                                    §
                                                       §
 v.                                                    §        CIVIL ACTION NO. 7:21-cv-00007
                                                       §              (MEMBER CASE)
 24.263 ACRES OF LAND, MORE OR                         §
 LESS, SITUATE IN HIDALGO COUNTY,                      §        TRACT RGV-WSL-9002-1
 STATE OF TEXAS, HIDALGO AND                           §
 CAMERON COUNTIES WATER                                §
 CONTROL AND IMPROVEMENT                               §
 DISTRICT NO. 9,                                       §
           Defendants.                                 §
                                                       §

            JOINT MOTION TO EXTEND SCHEDULING ORDER DEADLINES

       United States of America (“Plaintiff”) and Hidalgo and Cameron Counties Water Control

and Improvement District No. 9 (“Defendant”) hereby file their fourth Joint Motion to Extend

Scheduling Order Deadlines and in support hereof state the following:

       1.     On January 27, 2020, the United States commenced Civil Action No. 7:20-cv-

00025 against Defendant HCCID9 to acquire a fee interest in 37.158 acres of land, more or less,

situate in Hidalgo County, identified as Tracts RGV-WSL-8000, RGV-WSL-8000-2, RGV-WSL-

                                              Page 1 of 5
                          Joint Motion to Extend Scheduling Order Deadlines
      Case 7:20-cv-00025 Document 37 Filed on 07/30/21 in TXSD Page 2 of 5




8006, and RGV-WSL-8007 for purposes of the border infrastructure project. 1

        2.      Defendant filed its Notice of Appearance and Demand for Jury Trial 2 March 13,

2020. Plaintiff filed its First Amended Complaint in Condemnation 3 and First Amendment to

Declaration of Taking 4 April 13, 2020.

        3.      On January 6, 2021, Plaintiff commenced Civil Action No. 7:21-cv-00007 against

Defendant HCCID9 to acquire a fee estate in a 24.263 acre tract of land, identified as tract RGV-

WSL-9002-1. 5

        4.      On July 23, 2021, Plaintiff and Defendant HCCID9 filed a Joint Motion to

Consolidate Civil Action Nos. 7:20-cv-00025 and 7:21-cv-00007. 6 Both civil actions involve the

taking of land that is contiguous and utilized by HCCID9 in connection .with operating an 800-

acre water reservoir. 7 The Parties requested that the Court allow the Parties to resolve the issue of

just compensation in one case to reduce the expenses and attorney’s fees to be incurred by

HCCID9, as well as to conveniently allow the Court and Parties to address the issue of just

compensation in one consolidated action. 8 On July 26, 2021, the Court granted consolidation of

cases under Civil Action No. 7:20-cv-00025 (Lead Case). 9

        5.      As a result of this consolidated action, Plaintiff has taken 37.157 acres of land, more

or less in Lead Case, and 24.263 acres of land, more or less in Member Case (the “Subject

Property”) from Defendant for purposes of constructing border infrastructure to secure the United

States and Mexico border. On January 28, 2020 and January 13, 2021—the respective dates of


1
  Dkt. Nos. 1 & 2 in Lead Case 7:20-cv-00025.
2
  Dkt. No. 15.
3
  Dkt. No. 16.
4
  Dkt. No. 17.
5
  Dkt. Nos. 1 & 2 in Member Case 7:21-cv-00007.
6
  Dkt. No. 35 in Lead Case 7:20-cv-00025.
7
  Id. at 2, , ¶ 3.
8
  Id.
9
  Dkt. No. 36 at 1.
                                                  Page 2 of 5
                              Joint Motion to Extend Scheduling Order Deadlines
         Case 7:20-cv-00025 Document 37 Filed on 07/30/21 in TXSD Page 3 of 5




taking—Defendant owned levees and other infrastructure within the Subject Property, which

Defendant utilized in connection with operating an 800-acre water reservoir. Thus, Defendant has

the burden of proof to determine the Subject Property’s fair market value of the Subject Property

on the dates of taking.

           6.       Prior to consolidation, on January 20, 2021, President Joseph R. Biden executed

Presidential Proclamation No. 10142, halting border construction operations, terminating the

national emergency at the Southern Border Wall and directing “a careful review of all resources

appropriated or redirected to construct a southern border wall” through the development of “a plan

for the redirection of funds concerning the southern border wall.” 10 As such, the Parties sought to

extend existing deadlines in each respective case with the understanding that if permitted to do so

under the expected plan for redirection of funds, Plaintiff and Defendant HCCID9 agreed to move

forward with revestment of the Subject Property as no border wall construction, or clearing

operations, has taken place on the Subject Property to date. 11

           7.       On July 21, 2021, the Parties agreed to consolidate both actions after Plaintiff

informed Defendant that it does not appear that revestment may be permitted as to the Subject

Property and Plaintiff will be moving forward with the taking of the fee estate in the Subject

Property at issue. Plaintiff, however, has not received guidance on whether construction of border

infrastructure within the Subject Property will be permitted moving forward, nor guidance on

whether construction plans for the proposed bridge crossing over Defendant’s inlet channel will

be finalized during the pendency of this case.




10
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
11
     See Dkt. No. 33 at 4, ¶ 16 in Lead Case; Dkt. No. 14 at 3, ¶¶ c-d in Member Case.
                                                        Page 3 of 5
                                    Joint Motion to Extend Scheduling Order Deadlines
          Case 7:20-cv-00025 Document 37 Filed on 07/30/21 in TXSD Page 4 of 5




            8.       Defendant has the burden of proof regarding the issue of just compensation in this

consolidated action, and its deadline to designate experts and submit expert reports is set for July

30, 2021; Plaintiff’s deadline is set for, August 13, 2021. 12 Due to the complex nature of the

property involved, the recent consolidation of the new case for which no discovery has yet been

conducted, and the discovery remaining to be completed, the Parties request that the Court extend

the following deadlines one hundred twenty (120) days to the dates indicated:

                     EXPERTS:                                               from 07/30/2021 to 11/29/2021

                     DEFENSIVE EXPERTS:                                     from 08/13/2021 to 12/13/2021

                     DISCOVERY:                                             from 09/03/2021 to 01/03/2022

                     PRETRIAL MOTIONS DEADLINE:                             from 09/17/2021 to 01/17/2022

                     MOTIONS HEARING:                                       from 10/15/2021 to 02/11/2022

                     JOINT PRETRIAL ORDER:                                  from 10/25/2021 to 02/22/2022

            9.       This joint request by the Parties is made in good faith and not for the purpose of

delay.

                                         CERTIFICATE OF CONFERENCE

            Undersigned counsel for Plaintiff has conferred with undersigned counsel for Defendant

and both Defendant and Plaintiff agree to the dates requested in this motion and believe that the

extension is in the best interest of Plaintiff and Defendant.

            Accordingly, the parties respectfully request the Court to extend the dates in the Court’s

Rule 16 Scheduling Order as requested in this joint motion.




12
     Dkt. No. 34 at 1, ¶¶ 3(a), (b).
                                                           Page 4 of 5
                                       Joint Motion to Extend Scheduling Order Deadlines
     Case 7:20-cv-00025 Document 37 Filed on 07/30/21 in TXSD Page 5 of 5




 FOR DEFENDANT:                                              Respectfully submitted,

                                                             FOR PLAINTIFF:

                                                             JENNIFER B. LOWERY
                                                             United States Attorney
 Lance A. Kirby, signed with permission                      Southern District of Texas
 LANCE A. KIRBY
 S.D. Tex. ID No. 21811
 Texas Bar No. 00794096                            By:      s/ Baltazar Salazar
 Email: lakirby@jgkl.com                                    Baltazar Salazar
 GREGORY KERR                                               Assistant United States Attorney
 Federal ID Number: 2248227                                 Attorney-in-Charge
 State Bar Number: 24078781                                 S.D. Tex. ID. No. 3135288
 Email: gkerr@jgkl.com                                      Texas Bar No. 24106385
 JONES, GALLIGAN, KEY & LOZANO,                             UNITED STATES ATTORNEY’S OFFICE
 L.L.P.                                                     SOUTHERN DISTRICT OF TEXAS
 2300 West Pike Blvd., Suite 300                            600 E. Harrison, Suite 201
 Weslaco, Texas 78596
                                                            Brownsville, Texas 78520
 Telephone: (956) 968-5402
                                                            Telephone: (956) 983-5067
 Facsimile (956) 969-9402
 Attorney-in-Charge for Hidalgo and Cameron                 Facsimile: (956) 548-2775
 Counties Water Control and Improvement                     Email: Baltazar.Salazar@usdoj.gov
 District No. 9


                               CERTIFICATE OF SERVICE

       I certify that on July 30, 2021, a copy of the foregoing document was served on counsel

for Defendant via CM/ECF notice of electronic filing.


                                                      s/ Baltazar Salazar
                                                      Baltazar Salazar
                                                      Assistant United States Attorney




                                              Page 5 of 5
                          Joint Motion to Extend Scheduling Order Deadlines
